Exhibit 10.2

BROCADE COMMUNICATIONS SYSTEMS, INC.

2009 STOCK PLAN

STOCK OPTION AGREEMENT

Termination Period:

This Option may be exercised for three months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for one year after Optionee ceases to be a Service Provider. In no
event may this Option be exercised later than the Term/Expiration Date as
provided above.

 

I. AGREEMENT

 

  A. Grant of Option.

The Administrator hereby grants to the Optionee named in the Notice of Grant
attached as Part I of this Agreement an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
Subject to Section 22(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Option
Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Nonstatutory Stock Option (“NSO”).

 

  B. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of written or
electronic notice of exercise, in a form provided by the Administrator (the
“Exercise Notice”), which will state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be completed by the Optionee and delivered to the Stock
Administrator of the Company. The Exercise Notice will be accompanied by payment
of the aggregate Exercise Price (together with any applicable tax withholdings)
as to all Exercised Shares. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes



--------------------------------------------------------------------------------

the Exercised Shares will be considered transferred to the Optionee on the date
the Option is exercised with respect to such Exercised Shares.

 

  C. Method of Payment.

Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of the Optionee:

 

  (a) cash;

 

  (b) check;

 

  (c) other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option will be
exercised;

 

  (d) net issue exercise, whereby Optionee surrenders an Option at the principal
office of the Company (or such other office or agency as the Company may
designate) together with a properly completed and executed exercise notice
reflecting such election, in which event the Company will issue to the Optionee
that number of Shares computed using the following formula:

X = Y (A – B)

      A

Where:

X = the number of Shares to be issued to Optionee;

Y = the number of Shares subject to the Option or, if only a portion of the
Option is being exercised, the portion of the Option being cancelled (at the
date of such calculation);

A = the Fair Market Value of one Share (at the date of such calculation);

B = the exercise price per Share of the Option (as adjusted to the date of the
calculation);

 

  (e) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

 

  (f) any combination of the foregoing methods of payment.

 

  D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. Notwithstanding the foregoing, Optionee may, in a
manner and in accordance with terms specified by the Administrator, transfer
NSOs to Optionee’s spouse, former spouse or dependent pursuant to a
court-approved domestic relations order which relates to the provision of child
support, alimony payments or marital property rights. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.



--------------------------------------------------------------------------------

  E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

 

  F. Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Delaware.

 

  G. NO GUARANTEE OF CONTINUED SERVICE.

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

By your signature and the signature of the Company’s representative, you and the
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify the Company upon any change
in the residence address indicated on page one.